DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on January 20, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered. Claims 1 and 3-15 have been amended. Claim 2 is canceled. Claims 1 and 3-15 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending claim interpretations and corresponding rejections under 35 U.S.C. § 112 are rendered moot by Applicant’s claim amendments.
Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the generation of traffic line information by combining video images captured by a plurality of cameras present substantially more than the abstract ideas (page 14 of Applicant’s response). The Examiner respectfully disagrees. Even though the claims recite that traffic line information is gathered “by combining a plurality of video images provided 
	Regarding the rejection under 35 U.S.C. § 103, Applicant submits that Shivashankar’s graphed dwell time is for anonymous shoppers and, thus, does not address “attributes of the customers” (page 16 of Applicant’s response). The Examiner points out that anonymous shoppers are still customers. Furthermore, Shivashankar is suggestive that a scatter graph may be used to graph various types of data, regardless of if the graphed data is specific to a group of customers or an individual customer. For example, Shivashankar can gather information for a particular shopper (Shivashankar: ¶ 151). One skilled in the art before Applicant’s effective filing date would have easily been able to use Shivashankar’s disclosure as a template for graphing information specific to a single customer or to a group of customers with predictable and expected results.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “providing information indicating the 

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 3-13), Process (claim 14), Article of Manufacture (claim 15)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite generating, based on information provided from an image capturing apparatus arranged in a store, traffic line information in the store of a customer who visits the store; acquiring purchased product information associated with a product purchased by the customer in the store; generating purchase information based on the purchased product information by associating the traffic line information and the purchased product with the customer; generating, based on the purchase information, display information for displaying information about one of a customer and a product in association with a time taken to select the purchased product and a selection order of the purchased product, wherein the traffic line information includes information of a stay time of the customer at each of a plurality of product installation places in the store and an order at which the customer passes by the product installation places in the store, and in accordance with association between the purchased product in the purchase information and the product installation place in which the product is installed, deciding the time taken to select the purchased product based on the stay time of the customer at each of the plurality of product installation places, and deciding the selection order of the purchased product based on the order at which the customer passes by the product installation place; including a scatter diagram displaying a plurality of purchased products based on an axis associated with the time taken to select the purchased product and an axis associated with one of the selection order of the product and the order at which the customer passes by the product installation place; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, making observations, and performing related analyses are examples of mental processes. The invention monitors and evaluates sales and marketing and human behavior, all of which are examples of organizing human activity. The dependent claims present additional details regarding the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include one or more processors, one or more memories, a plurality of network cameras, and a POS register terminal. Apparatus claim 13 additionally includes an information display device. The process claim includes a plurality of network cameras and a POS register terminal. The article of manufacture claim includes a non-transitory computer-readable storage medium 
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 48-55, 100). 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. Gathering information from network cameras and gathering information from a POS register terminal are examples of generally receiving data. Even though the claims recite that traffic line information is gathered “by combining a plurality of video images provided from a plurality of network cameras arranged in the store,” Applicant’s Specification states, “A known technique can be used as a method of acquiring traffic line information of each customer in a facility using a plurality of cameras, and a detailed description thereof will be omitted.” (Spec: ¶ 56) 

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Even though the claims recite that traffic line information is gathered “by combining a plurality of video images provided from a plurality of network cameras arranged in the store,” Applicant’s Specification states, “A known technique can be used as a method of acquiring traffic line information of each customer in a facility using a plurality of cameras, and a detailed description thereof will be omitted.” (Spec: ¶ 56)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baboo et al. (US 8,412,656) in view of DeLuca et al. (US 2017/0213224) in view of Shivashankar et al. (US 2019/0108561) in view of Nakdimon (WO 2014/102797 A1) in view of Moon et al. (US 10,713,670). [NOTE: A certified copy (in English) of Shivashankar’s parent application, IN 201741035297, has been cited and made of record.]
[Claim 1]	Baboo discloses an information processing apparatus comprising:
one or more processors (col. 23: 66 – col. 24: 6); and
at least one or more memories storing executable instructions which, when executed by the one or more processors, cause the information processing apparatus to perform operations (col. 21: 52 – col. 24: 33; claim 20; col. 23: 37 – col. 24: 13, claim 20: The invention is implemented using hardware and software (including at least a computer), thereby implying that the programmed instructions for implementing hardware/computer-automated functions are stored in a type of memory) including:

acquiring, by a processor, purchased product information associated with a product purchased by the customer in the store from a POS register terminal (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 10: 36-56; col. 6: 27-35 – “…the present invention may integrate a semi-automated method to compute the decision tree to identify behaviors that cannot be automatically observed by the technology or to identify granular details of consumer interaction with the product, like comparing brands. This semi-automated method can compliment other data sources like in-store intercepts, planograms, and point of sale data.”); and
wherein the traffic line information includes information of a stay time of the customer at each of a plurality of product installation places in the store and an order at which the customer passes by the product installation places in the store (col. 8: 18 – col. 9: 3; col. 10: 36-56; col. 11: 33-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67), and
in accordance with association between the purchased product in the purchase information and the product installation place in which the product is installed, an information generation unit decides the time taken to select the purchased product based on the stay time of the customer at each of the plurality of product installation places, and decides the selection order of the purchased product based on the order at 
Baboo discloses the provision of information about one of a customer and a product in association with a time taken to select the purchased product and a selection order of the purchased product (Baboo: col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 10: 36-56; col. 11: 33-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67). Baboo does not explicitly disclose generating, by a processor using the purchase information, display information for displaying information about one of a customer and a product in association with a time taken to select the purchased product and a selection order of the purchased product or that the generation of the display information is performed in accordance with various associations and information, including the purchased product based on the stay time of the customer at each of the plurality of product installation places, and the selection order of the purchased product based on the order at which the customer passes by the product installation place. DeLuca discloses a display that presents results of purchase decision information and analysis (DeLuca: figs. 4, 7, ¶¶ 9, 26, 82, 94-95, 105-106, 112). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Baboo to include the step of generating, by a processor using the purchase information, display information for displaying information about one of a customer and a product in association with a time taken to select the purchased product and a selection order of the purchased product, wherein the generation of the display 
Baboo and DeLuca do not explicitly disclose wherein the display information includes a scatter diagram displaying a plurality of purchased products corresponding to the attributes of the customer, based on an axis associated with the time taken to select the purchased product and an axis associated with the selection order of the product. Shivashankar discloses use of a scatter plot to illustrate shopper dwell times at different locations detected by various cameras (Shivashankar: figs. 12A-22, ¶¶ 155-163). Baboo’s order of selection of products and interactions with products at various locations are monitored with hardware and software (Baboo: col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 10: 39-53; col. 11: 26-54; col. 12: 24 – col. 13: 8; col. 16: 66 – col. 17: 24; col. 18: 58-67 – An order of decisions defines which decisions are performed earlier or later in the decision process). Baboo analyzes the type of data displayed in the scatter diagram, including See Shivashankar: figs. 17, 21, 23; ¶¶ 159, 163-165. In other words, Shivashankar provides an organizational tool for the type of three-dimensional relationships evaluated in Baboo and Shivashankar suggests that such an organizational tool (e.g., a scatter plot) would have been useful in the area of market analysis. Baboo’s categories of products are representative of different products or types of products. Shivashankar also focuses on particular areas of interest in a retail store to identify spots or locations of interest for potential layout changes (Shivashankar: 

	Regarding the limitation “generating, by a processor, purchase information based on the purchased product information by associating the traffic line information and the purchased product with the customer,” Baboo makes general correlations among data related to consumer interactions and POS data (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 10: 36-56; col. 6: 27-35 – “…the present invention may integrate a semi-automated method to compute the decision tree to identify behaviors that cannot be automatically observed by the technology or to identify granular details of consumer interaction with the product, like comparing brands. This semi-automated method can compliment other data sources like in-store intercepts, planograms, and point of sale data.”); however, Baboo does not make it explicitly clear that the purchased product information is generated by associating the traffic line information and purchased product information (previously 
[Claim 3]	Baboo discloses wherein the purchase information is associated with attributes of the customer determined based on an image of the customer captured by the network camera arranged in the store (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; abstract; col. 8: 18 – col. 9: 3; col. 10: 36-56 – The images are used to correlate behavior with the various customers), and
the attributes include at least a sex and an age group (col. 9: 61 – col. 10: 2; col. 10: 17-31; col. 19: 37-56).
[Claim 4]	Baboo discloses wherein in a case where the purchased product information includes identification information for identifying the customer who has purchased the product (col. 23: 37 – col. 24: 13: The invention is implemented using 
the purchase information is associated with the attributes of the customer specified based on the identification information (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 10: 36-56; col. 11: 33-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67; Age and gender may be identified and associated with customer behavior, as seen in col. 9: 61 – col. 10: 2; col. 10: 17-31; col. 19: 37-56), and
the attributes include at least the identification information, a sex, and an age of the customer (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 10: 36-56; col. 11: 33-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67; Age and gender may be identified and associated with customer behavior, as seen in col. 9: 61 – col. 10: 2; col. 10: 17-31; col. 19: 37-56).
[Claims 5-11]	Baboo discloses:
[Claim 5]	wherein the information is generated, based on a plurality of pieces of purchase information generated for a specific customer, with respect to a product purchased in the past by the specific customer, a time taken to select the purchased product and a selection order of the product (col. 23: 37 – col. 24: 13: The invention is 
[Claim 6]	wherein the information is generated, based on a plurality of pieces of purchase information generated for a customer who has purchased a specific product,  with respect to the specific product, a time taken to select the product and a selection order of the product (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 9: 61 – col. 10: 2; col. 10: 17-31; col. 10: 36-56; col. 11: 1-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67; col. 19: 37-56 – A specific customer would have to be monitored for a set of interactions to know what path is taken by the specific customer. Specific products and their respective categories are also tracked);
[Claim 7]	wherein the information is generated based on a plurality of pieces of purchase information generated for a customer having a predetermined attribute among customers who have purchased the specific product (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 20: 29 - col. 21: 2 – Purchases of items in certain categories (as defined by the specific type of products purchased) are correlated to customer demographics; The purchase of specific products which fall into certain categories are monitored, as seen in col. 7: 49-65 and col. 11: 1-23);

[Claim 9]	wherein the information, together with a time taken to select a product arranged in the product installation place, a stay time of a customer at the product installation place when the customer who visits the specific product installation did or did not do something (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 9: 61 – col. 10: 2; col. 10: 17-31; col. 10: 36-56; col. 11: 1-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67; col. 19: 37-56);
[Claim 10]	wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to perform further operations including: acquiring conditions for generating the information (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 8: 18 – col. 9: 3; col. 9: 61 – col. 10: 2; col. 10: 17-31; col. 10: 36-56; col. 11: 1-54; col. 12: 1-45; col. 15: 53-67; col. 16: 35 – col. 17: 14; col. 18: 58-67; col. 19: 37-56; claim 20),

[Claim 11]	wherein each of a plurality of product installation places in the store is classified into one of a plurality of categories based on information indicating whether the stay time is long or short and whether the order is early or later, which is obtained from a plurality of pieces of purchase information generated for a customer who visits respective product installation places, and further generates information for the category into which each of the product installation places is classified (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; col. 10: 39-53; col. 11: 26-54; col. 12: 24 – col. 13: 8; col. 16: 66 – col. 17: 24; col. 18: 58-67 – An order of decisions defines which decisions are performed earlier or later in the decision process).
Baboo does not explicitly disclose wherein the information is specifically “display information” and that it is used for displaying (as generally recited in claims 5-11). DeLuca discloses a display that presents results of purchase decision information and analysis (DeLuca: figs. 4, 7, ¶¶ 9, 26, 82, 94-95, 105-106, 112). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Baboo wherein the information is 
Baboo also fails to explicitly disclose that the generated information includes a stay time of a customer at the product installation place when the customer who visits the specific product installation place does not purchase a product arranged on the specific product installation place (as recited in claim 9). Baboo determines what a customer did or did not do (Baboo: col. 8: 61-63). DeLuca further discloses that the generated information includes a stay time of a customer at the product installation place when the customer who visits the specific product installation place does not purchase a product arranged on the specific product installation place (DeLuca: abstract, ¶¶ 26, 30, 34, 39, 42, 46-47, 67-68, 84, 96, 98, 102, 115). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Baboo such that the generated information includes a stay time of a customer at the product installation place when the customer who visits the specific product installation place does not purchase a product arranged on the specific product installation place (as recited in claim 9) to assist an owner or manager of a retail store to view “the purchase decision analysis to 
[Claim 13]	Claim 13 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Baboo discloses a network camera configured to generate an image by capturing an interior of the store, and provide, to the information processing apparatus, information generated by tracking a movement of a customer in the store, included in the image, who visits the store (col. 23: 37 – col. 24: 13: The invention is implemented using hardware and software; abstract; col. 8: 18 – col. 9: 3; col. 10: 36-56). Baboo does not explicitly disclose an information display device configured to display the display information generated by the information processing apparatus. DeLuca discloses a display that presents results of purchase decision information and analysis (DeLuca: figs. 4, 7, ¶¶ 9, 26, 82, 94-95, 105-106, 112). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Baboo to include an information display device configured to display the display information generated by the information processing apparatus to assist an owner or manager of a retail store to view “the purchase decision analysis to determine how to better present and/or promote the items the user was undecided whether to purchase or 
[Claim 14]	Claim 14 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
[Claim 15]	Claim 15 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baboo et al. (US 8,412,656) in view of DeLuca et al. (US 2017/0213224) in view of Shivashankar et al. (US 2019/0108561) in view of Nakdimon (WO 2014/102797 A1) in view of Moon et al. (US 10,713,670), as applied to claims 1 and 11 above, in view of Fuhr et al. (US 2013/0335572).
[Claim 12]	Baboo does not explicitly disclose wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to perform further operations including: controlling advertisement display on an advertisement display device installed in the store, 
wherein the advertisement display device is arranged near a product installation place assigned with the category, whose order is early, among the plurality of categories, and

	Baboo evaluates a sequence of decisions and an order of decisions defines which decisions are performed earlier or later in the decision process (Baboo: col. 10: 39-53; col. 11: 26-54; col. 12: 24 – col. 13: 8; col. 16: 66 – col. 17: 24; col. 18: 58-67). Fuhr evaluates the effectiveness of an advertisement on higher shopper dwelling volume and higher conversation rates for a product (Fuhr: ¶ 32). Baboo’s invention is implemented using hardware and software (Baboo: col. 23: 37 – col. 24: 13). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Baboo wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to perform further operations including: controlling advertisement display on an advertisement display device installed in the store, 
wherein the advertisement display device is arranged near a product installation place assigned with the category, whose order is early, among the plurality of categories, and
the advertisement display device is controlled to display an advertisement of a product in a product installation place assigned with the category whose order is later
in order to evaluate the effect of advertisements on attracting interest to a particular product before another and further encouraging customers to purchase certain products 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683